For Digest see Whitehurst v. Garrett, ante, 154.
Civil action to recover damages for an alleged wrongful conversion and detention of a Pontiac automobile, the property specifically described in plaintiff's chattel mortgage.
From a verdict and judgment in favor of plaintiff, the defendant appeals, assigning errors.
The principal question presented by the appeal is whether one who purchases an automobile from a licensed dealer, generally offering cars for sale to the public, gets title superior to that of a prior mortgagee who holds a valid chattel mortgage, duly registered, on said automobile. This question was answered in the negative in the case of Whitehurst v. Garrett,ante, 154, and, on authority of what was said in that case, the judgment in the instant case will be upheld.
No error.